Section 4008 of the Code of 1907 provides that no objection can be taken to the competency of a witness because of conviction for crime, except perjury or subornation of perjury, "but if he has been convicted of a crime involving moral turpitude, the objection goes to his credibility." This court has several times defined the words "moral turpitude," as used in this provision, as meaning something immoral in itself, regardless of the fact that it is punished by law. It must not merely be mala prohibita, but the act itself must be inherently immoral. The doing of the act itself, and not its prohibition by statute, fixes the moral turpitude. Pippin v. State,197 Ala. 613, 73 So. 340; Gillman v. State, 165 Ala. 135,51 So. 722. This court has also expressly held that a conviction for distilling liquor did not involve moral turpitude, and that it was reversible error to permit proof of such a fact to affect the credibility of a witness. Lakey v. State, 206 Ala. 180, 89 So. 605.
The Court of Appeals concedes that this evidence would have been improper so long as distilling was a misdemeanor, but grounds its present holding upon the fact that it has been made a statutory felony by section 15 of the Prohibition Act of 1919 (Gen. Acts 1919, p. 16), since the rendition of the foregoing decisions and relies on the case of Fuller v. State, 147 Ala. 35,41 So. 774. As above indicated, it is the nature of the act and not its legislative characterization or punishment which must be the test in determining whether or not it involves moral turpitude. True, there are dicta in this Fuller Case which would indicate that the conviction for any felony, common-law or statutory, affected the credibility of the witness, under the statute as it then existed; but this was in direct conflict with Gordon v. State, 140 Ala. 29, 36 So. 1009
and cases there cited. It is unnecessary, however, for us to now attempt to reconcile these cases, for, as pointed out in the Pippen Case, supra, the statute underwent a change since they were rendered, and when placed in the present Code, and the words "moral turpitude" as there inserted have received a well-known and established definition by this court.
The judgment of the Court of Appeals is reversed, and the cause is remanded to said court for further consideration in conformity with this opinion.
Writ awarded; reversed and remanded.
All Justices concur. *Page 567